11-4771
         Zheng v. Holder
                                                                                        BIA
                                                                                  Morace, IJ
                                                                               A094 939 055
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                RICHARD C. WESLEY,
 9                DENNY CHIN,
10                     Circuit Judges.
11       ______________________________________
12
13       CHENG DIAN ZHENG,
14
15                         Petitioner,
16                                                              11-4771
17                             v.                               NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:                  Dehai Zhang, Flushing, New York.
26
27       FOR RESPONDENT:                  Stuart F. Delery, Acting Assistant
28                                        Attorney General; Ernesto H. Molina,
29                                        Jr., Assistant Director; Yanal H.
30                                        Yousef, Trial Attorney, Office of
31                                        Immigration Litigation, Civil
32                                        Division, United States Department
33                                        of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Cheng Dian Zheng, a native and citizen of

 6   the People’s Republic of China, seeks review of an October

 7   31, 2011 decision of the BIA affirming the October 28, 2009

 8   decision of Immigration Judge (“IJ”) Philip L. Morace, which

 9   denied his application for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).     In

11   re Cheng Dian Zheng, No. A094 939 055 (B.I.A. Oct. 31,

12   2011), aff’g No. A094 939 055 (Immig. Ct. N.Y. City Oct. 28,

13   2009).   We assume the parties’ familiarity with the

14   underlying facts, procedural history, and issues presented

15   for review.

16       Under the circumstances of this case, we review the

17   decision of the IJ as modified and supplemented by the BIA.

18   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005);

19   Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

20   (2d Cir. 2005).     The applicable standards of review are

21   well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

22   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).     Because Zheng

23   does not challenge the agency’s denial of CAT relief, we

                                     2
 1   have reviewed only the denial of asylum and withholding of

 2   removal.

 3       Zheng argues that the IJ erred by finding that he

 4   failed to demonstrate a well-founded fear of future

 5   persecution based on his practice of Christianity and desire

 6   to continue his religious practices in China if he were

 7   removed.   To demonstrate a well-founded fear of future

 8   persecution, an asylum applicant must show that he

 9   subjectively fears persecution and that this fear is

10   objectively reasonable.   See 8 U.S.C. § 1101(a)(42); Kyaw

11   Zwar Tun v. INS, 445 F.3d 554, 564 (2d Cir. 2006).     An

12   asylum applicant can demonstrate that a fear is objectively

13   reasonable by either: (1) offering evidence that “he . . .

14   would be singled out individually for persecution”; or

15   (2) by proving the existence of “a pattern or practice of

16   persecution of a group of persons similarly situated to the

17   applicant.”   8 C.F.R. §§ 1208.13(b)(2), 1208.16(b)(2).     The

18   applicant must also demonstrate “that authorities in his

19   country of nationality are either aware of his activities or

20   likely to become aware of his activities.”   Hongsheng Leng

21   v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).   Here, the IJ

22   reasonably found that Zheng failed to establish an

23   objectively reasonable basis for fearing persecution in

24   China.

                                   3
 1       Although Zheng’s evidence indicated that Chinese

 2   authorities arrested and detained members of unregistered

 3   churches, the IJ did not err in requiring evidence from

 4   Zheng’s native Fujian Province because the evidence

 5   indicated that the treatment of unregistered churches varied

 6   widely between regions.   See Jian Hui Shao v. Mukasey, 546

 7 F.3d 138, 142, 149 (2d Cir. 2008).   As the IJ reasonably

 8   found, the fact that Zheng continued to attend unregistered

 9   churches without incident for more than six years after his

10   church had been raided undermined the reasonableness of his

11   fear that he would be persecuted in Fujian Province.     See

12   Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

13   (per curiam); cf. Melgar de Torres v. Reno, 191 F.3d 307,

14   313 (2d Cir. 1999).

15       Moreover, despite evidence that Chinese authorities

16   “monitor” unregistered churches and prominent religious

17   leaders, the IJ reasonably found that Zheng failed to

18   establish that Chinese authorities were aware or likely to

19   become aware of his religious beliefs and practice given his

20   ability to practice in an unregistered church before

21   departing China and his assertion that he is merely a

22   member, not a leader, of the house church movement.     The IJ

23   therefore did not err in finding that Zheng had failed to

24   establish his eligibility for asylum.   See 8 U.S.C.

                                   4
 1   § 1101(a)(42); Hongsheng Leng, 528 F.3d at 142-43; Jian Xing

 2   Huang, 421 F.3d at 129.     Because Zheng was unable to show

 3   the objective likelihood of persecution needed to make out

 4   an asylum claim, he was necessarily unable to meet the

 5   higher standard required to succeed on a claim for

 6   withholding of removal.     See Ramsameachire v. Ashcroft, 357

 7 F.3d 169, 178 (2d Cir. 2004).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.    As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is VACATED,

11   and any pending motion for a stay of removal in this petition

12   is DISMISSED as moot.     Any pending request for oral argument

13   in this petition is DENIED in accordance with Federal Rule of

14   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

15   34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19
20




                                     5